09-4319-cv
         Dixon v. Sweeting-Lindsay


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 12 th day of November, two thousand                                    and ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                BARBARA S. JONES,
10                         District Judge. *
11
12
13       BENONI DIXON,
14
15                                       Plaintiff-Appellant,
16
17                       -v.-                                                   09-4319-cv
18
19       SHARON SWEETING-LINDSAY, CITY OF NEW YORK,
20
21                                       Defendants-Appellees. **
22
23
24




                 *
                 The Honorable Barbara S. Jones, of the United States District Court
         for the Southern District of New York, sitting by designation.

                 **
                  The Clerk of the Court is directed to amend the official caption in
         this action to conform to the caption in this order.
 1   FOR APPELLANT:         WALE MOSAKU, Law Offices of Wale Mosaku,
 2                          P.C., Brooklyn, NY.
 3
 4   FOR APPELLEES:         ELLEN RAVITCH, Assistant Corporation
 5                          Counsel (Stephen J. McGrath, of Counsel,
 6                          on the brief), for Michael A. Cardozo,
 7                          Corporation Counsel of the City of New
 8                          York, New York, NY.
 9
10         Appeal from the Eastern District of New York (Wolle,
11   J.). ***
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the judgment of the District Court be

15   AFFIRMED.

16        Appellant Benoni Dixon [“Appellant”] appeals from

17   portions of a pre-trial order on evidentiary motions in

18   limine, issued by the United States District Court for the

19   Eastern District of New York (Wolle, J.) as well as from the

20   subsequent jury verdict in favor of Defendant Sharon

21   Sweeting-Lindsay [“Defendant”] and the City of New York

22   [collectively “Defendants”].          We assume the parties’

23   familiarity with the underlying facts, the procedural

24   history, and the issues presented for review.

25        Appellant contends that the District Court erred in

26   precluding evidence concerning the criminal records of both



          ***
             The Honorable Charles Wolle, sitting by designation from the Southern
     District of Iowa.

                                           2
1    Defendant and Defendant’s husband.   Appellant also contends

2    that the District Court erred in allowing evidence

3    concerning allegations that Appellant had threatened and

4    otherwise acted inappropriately towards his co-workers.

5    Further, he contends that the District Court erred in

6    refusing to instruct the jury using language preferred by

7    Appellant, and in denying his oral motion to set aside the

8    jury’s verdict.

9        Evidentiary decisions, including rulings on motions in

10   limine, are reviewed on appeal for abuse of discretion.

11   See, e.g., Marcic v. Reinauer Transp. Cos., 397 F.3d 120,

12   124 (2d Cir. 2005).   We “will reverse only if an erroneous

13   ruling affected a party’s substantial rights.”   Id.    In

14   precluding evidence concerning Defendant’s and her husband’s

15   criminal records, the District Court reasoned that any

16   probative value of that evidence was outweighed by the

17   prejudicial effect the evidence would have on Defendant.      We

18   see no abuse of discretion here.

19       The District Court allowed evidence of allegations that

20   Appellant had intimidated and otherwise acted

21   inappropriately towards co-workers on the grounds that, by

22   complaining about events in the workplace, Appellant had


                                   3
1    opened the door to evidence concerning related workplace

2    occurrences.     This evidence was admitted, not for the truth

3    of the matter, but to establish Defendant’s state of mind

4    when she took allegedly retaliatory actions against

5    Appellant.     Again, we see no abuse of discretion here.

6        This Court will find a jury instruction “erroneous if

7    it misleads the jury as to the correct legal standard or

8    does not adequately inform the jury on the law.”     United

9    States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004)

10   (internal citation omitted).     Appellant has shown no defect

11   in the instruction received by the jury.     We find no

12   reversible error in the jury instruction as given by the

13   District Court.     We have considered Appellant’s remaining

14   objections to the proceedings below and find them without

15   merit.

16       For the foregoing reasons, the rulings of the District

17   Court and the verdict rendered in favor of Defendants are

18   hereby AFFIRMED.

19
20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                     4